In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
         ___________________________
              No. 02-20-00292-CV
         ___________________________

IN THE INTEREST OF L.P. AND R.P., CHILDREN



     On Appeal from the 462nd District Court
             Denton County, Texas
         Trial Court No. 15-04712-431


   Before Sudderth, C.J.; Birdwell and Bassel, JJ.
  Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Mother appeals the trial court’s order awarding permanent joint managing

conservatorship of her young children, L.P. and R.P.,1 to their paternal grandparents

and giving Mother possessory conservatorship subject to various restrictions. See Tex.

Fam. Code Ann. §§ 153.191–.193 (possessory conservatorship), § 263.405 (appeal of

final order in suit initiated by Department of Family and Protective Services).

      Mother’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. See Anders v. California, 386 U.S. 738, 87

S. Ct. 1396 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Counsel’s brief and

motion meet the requirements of Anders by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. at

741–42, 87 S. Ct. at 1399. Neither Mother nor the Department of Family and

Protective Services has filed a response.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re

K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully

reviewed the record and the Anders brief, we agree with counsel that the appeal is




      1
       At the time of the trial, L.P. was eight years old and R.P. was four years old.


                                            2
frivolous. See K.R.C., 346 S.W.3d at 619. We find nothing in the record that might

arguably support Mother’s appeal. Accordingly, we affirm the trial court’s judgment.

      We deny Mother’s counsel’s motion to withdraw in light of P.M. because the

brief does not show “good cause” other than counsel’s determination that an appeal

would be frivolous. 520 S.W.3d at 27 (“[A]n Anders motion to withdraw brought in

the court of appeals, in the absence of additional grounds for withdrawal, may be

premature.”); In re A.M., 495 S.W.3d 573, 582 n.2 (Tex. App.—Houston [1st Dist.]

2016, pets. denied) (noting that since P.M. was handed down, “most courts of appeals

affirming parental termination orders after receiving Anders briefs have denied the

attorney’s motion to withdraw”). The supreme court has held that in cases such as

this, “appointed counsel’s obligations [in the supreme court] can be satisfied by filing

a petition for review that satisfies the standards for an Anders brief.” P.M., 520

S.W.3d at 27–28.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: January 14, 2021




                                           3